DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1, 5, 6, 17-21, and 41) in the reply filed on 05/05/2022 is acknowledged.
Claims 93, 95, 96, 98-100, 102, and 105-108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/05/2022.

Priority
This application is a national stage entry of PCT/IL2018/051184 filed on 11/06/2018 and further claims priority to 62/702,957 filed 07/25/2018, 62/685,341 filed 06/13/2018, 62/594,167 filed 12/04/2017, IL258936 filed 04/25/2018, IL256107 filed 12/04/2017, and IL255496 filed 11/07/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/11/2021, 01/11/2021, 11/16/2021, 02/15/2022, 02/15/2022, 04/28/2022, and 04/28/2022 were filed after the national stage entry date of this application on 05/06/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 17-21, and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Livingston et al. (US 2009/0185176 A1), hereafter Livingston.
Regarding claims 1 and 21, Livingston discloses a laser system (Title; Fig. 1) comprising: a seed laser (Fig. 1 element 110); a laser beam splitting (Fig. 1 elements 118a-118e; [0032]) and combining subsystem receiving an output from said seed laser and providing a combined laser output having noise (Fig. 1 elements 150a-150e; [0039], [0040]); and a noise cancellation subsystem operative to provide a noise cancellation phase correction output based on taking into consideration said noise at intermittent times (Fig. 1 element 164; Fig. 5 element 836; [0068]), said laser beam splitting and combining subsystem varying a phase of said combined laser output during time interstices between said intermittent times (Fig. 142b-142e; [0069]).
Regarding claim 5, Livingston further discloses said laser beam splitting and combining subsystem varies a phase of said combined laser output to provide spatial modulation of said combined laser output ([0012]).
Regarding claim 17, Livingston further discloses a laser cutting system (This recitation appears to be non-limiting intended use because there is no structure required or implied by the language.) comprising a laser system according to claim 1 (See the rejection of claim 1 above).
Regarding claim 18, Livingston further discloses a laser additive manufacturing system (This recitation appears to be non-limiting intended use because there is no structure required or implied by the language.) comprising a laser system according to claim 1 (See the rejection of claim 1 above).
Regarding claim 19, Livingston further discloses a laser welding system (This recitation appears to be non-limiting intended use because there is no structure required or implied by the language.) comprising a laser system according to claim 1 (See the rejection of claim 1 above).
Regarding claim 20, Livingston further discloses a free-space optical communication system (This recitation appears to be non-limiting intended use because there is no structure required or implied by the language.) comprising a laser system according to claim 1 (See the rejection of claim 1 above).
Regarding claim 41, Livingston discloses a plurality of detectors detecting said combined laser output at said intermittent times during said varying of said phase of said combined laser output (Fig. 1 element 730; [0056]), said noise cancellation subsystem being operative to provide said noise cancellation phase correction output based on taking into consideration said noise of said combined laser output, as detected by said plurality of detectors at said intermittent times ([0069]); and a plurality of optical pathways between said combined laser output and said plurality of detectors for providing therealong said combined laser output to said plurality of detectors, a spatial density of said plurality of optical pathways being greater than a spatial density of said plurality of detectors ([0057] describes the detector spacing of 100 microns and provides the separation of 2.128 milliradians. From these numbers, a person of ordinary skill in the art would understand that the spatial density of said plurality of optical pathways would be greater than the spatial density of said plurality of detectors from the DOE to approximately 4.7 cm from the DOE, because the spacing of the beamlets would be less than 100 microns).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston.
Regarding claim 6, Livingston does not explicitly disclose said spatial modulation of said combined laser output is provided in combination with mechanical spatial modulation of said combined laser output, said spatial modulation in combination with said mechanical spatial modulation being faster than said mechanical spatial modulation in the absence of said spatial modulation. However, the Office takes Official Notice that mechanical spatial modulation with spatial modulation due to phase modulation is well known in the art and that the combination of multiple spatial modulation systems can result in faster spatial modulation due to the beam being moved in multiple directions at the same time instead of a first direction followed by a second direction. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Livingston with said spatial modulation of said combined laser output is provided in combination with mechanical spatial modulation of said combined laser output, said spatial modulation in combination with said mechanical spatial modulation being faster than said mechanical spatial modulation in the absence of said spatial modulation as is known in the art in order to spatially modulate the beam in multiple directions at the same time resulting in faster overall spatial modulation.
Regarding claim 20, Livingston discloses the laser system according to claim 1 (See rejection above). Livingston does not disclose the laser as part of a free-space optical communication system. However, the Office takes Official Notice that free-space optical communication systems using high power lasers are well known in the art. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Livingston by using the system in a free-space optical communication system as is known in the art in order to increase the marketability of the device by using it in additional systems.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Rice et al. (US 2005/0201429 A1), hereafter Rice.
Regarding claim 17, Livingston discloses the laser system according to claim 1 (See rejection above). Livingston does not disclose the laser as part of a laser cutting system. However, Rice discloses high power lasers are used for laser cutting ([0001]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Livingston by using the laser in a laser cutting system as disclosed by Rice in order to increase the marketability of the device by using it in additional systems. 
Regarding claim 19, Livingston discloses the laser system according to claim 1 (See rejection above). Livingston does not disclose the laser as part of a laser welding system. However, Rice discloses high power lasers are used for laser welding ([0001]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Livingston by using the laser in a laser welding system as disclosed by Rice in order to increase the marketability of the device by using it in additional systems.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Livingston in view of Goodno et al. (US 10008821 B1), hereafter Goodno.
Regarding claim 18, Livingston discloses the laser system according to claim 1 (See rejection above). Livingston does not disclose the laser as part of a laser additive manufacturing system. However, Goodno discloses high power lasers are used for laser additive manufacturing systems (col. 9 ll. 3-4). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Livingston by using the laser as part of a laser additive manufacturing system as disclosed by Goodno in order to increase the marketability of the device by using it in additional systems.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/               Primary Examiner, Art Unit 2828          
07/28/2022